                                           Case 3:18-cv-06184-JD Document 84 Filed 06/05/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOSE MEZA VELASQUEZ,                                 Case No. 18-cv-06184-JD
                                                          Plaintiff,
                                   8
                                                                                              ORDER RE FEES AND COSTS
                                                    v.
                                   9
                                                                                              Re: Dkt. No. 77
                                  10     2048 PARTNERS, LLC, et al.,
                                                          Defendants.
                                  11

                                  12             Defendants seek attorney’s fees and costs under the Copyright Act after the Court
Northern District of California
 United States District Court




                                  13   dismissed plaintiff’s claim alleging a violation of the Visual Artists Rights Act, 17 U.S.C. § 106A

                                  14   (“VARA”). Dkt. No. 77. The parties’ familiarity with the record is assumed. The request is

                                  15   denied.

                                  16             VARA is a section of the Copyright Act, and so the Court “in its discretion may allow the

                                  17   recovery of full costs by or against any party.” 17 U.S.C. § 505. “Full costs” include “a

                                  18   reasonable attorney’s fee to the prevailing party.” Id.

                                  19             In exercising its discretion, the Court may consider a non-exclusive list of factors such as

                                  20   “frivolousness, motivation, objective unreasonableness (both in the factual and in the legal

                                  21   components of the case) and the need in particular circumstances to advance considerations of

                                  22   compensation and deterrence . . . so long as such factors are faithful to the purposes of the

                                  23   Copyright Act.” Shame on You Prods., Inc. v. Banks, 893 F.3d 661, 665-66 (9th Cir. 2018)

                                  24   (quoting Fogerty v. Fantasy, Inc., 510 U.S. 517, 534 n.19 (1994)). The reasonableness of the

                                  25   losing party’s “litigating position” is given substantial weight, but does not displace other relevant

                                  26   factors. Id. at 666. The “mere fact that [a party] lost cannot establish his objective

                                  27   unreasonability.” Seltzer v. Green Day, Inc., 725 F.3d 1170, 1181 (9th Cir. 2013); see also Shame

                                  28   on You, 893 F.3d at 666 (“a legal argument that loses is not necessarily unreasonable”). Rather, a
                                            Case 3:18-cv-06184-JD Document 84 Filed 06/05/20 Page 2 of 3




                                   1   claim is objectively unreasonable when the party asserting it “should have known from the outset

                                   2   that its chances of success in this case were slim to none.” SOFA Entertainment, Inc. v. Dodger

                                   3   Prods., Inc., 709 F.3d 1273, 1280 (9th Cir. 2013).

                                   4             While it is certainly true that the VARA claim was dismissed, the Court cannot say that the

                                   5   claim was so unreasonable from the get-go that defendants should recover their fees. The VARA

                                   6   claim required two rounds of motions to adjudicate. See Dkt. Nos. 57, 74. It turned on the

                                   7   element of removability, which has little development in the case law and entailed research by

                                   8   plaintiff into events going back several decades in time. Plaintiff ultimately could not plausibly

                                   9   allege the requisite facts with respect to removability, but that does not mean the VARA claim was

                                  10   an empty shell ab initio.

                                  11             This is also not a situation where defendants achieved total victory. The Court declined to

                                  12   consider the California state law claims under 28 U.S.C. § 1367(c)(3) after dismissing the VARA
Northern District of California
 United States District Court




                                  13   count, which was the sole basis of federal jurisdiction. Dkt. No. 74. The Court expressly noted

                                  14   that plaintiff was free to pursue these claims in state court. Id. The state law claims comprised

                                  15   most of the amended complaint, and included a claim under the California Art Preservation Act,

                                  16   Cal. Civil Code § 987. Plaintiff may not have been able to keep his case in this Court, but

                                  17   defendants hardly walked away without any possibility of further litigation over the mural.

                                  18             None of the other factors weigh in defendants’ favor. There is no persuasive evidence that

                                  19   plaintiff brought the VARA claim, or the case generally, for an improper motive. To the contrary,

                                  20   plaintiff alleged -- without meaningful dispute by defendants -- that he was acting as the artist who

                                  21   painted a mural with significant community value. This was not an action by a copyright troll or

                                  22   pirate.

                                  23             For similar reasons, considerations of copyright compensation or deterrence also would not

                                  24   be served by awarding fees. The Copyright Act serves to “encourage the production of original

                                  25   literary, artistic, and musical expression for the good of the public.” SOFA, 709 F.3d at 1280

                                  26   (quoting Fogerty, 510 U.S. at 524). Penalizing an artist such as plaintiff for attempting to

                                  27   vindicate his good-faith belief in his visual art rights would subvert, and not serve, that statutory

                                  28   purpose.
                                                                                          2
                                           Case 3:18-cv-06184-JD Document 84 Filed 06/05/20 Page 3 of 3




                                   1         Consequently, the motion for fees and costs is denied.

                                   2         IT IS SO ORDERED.

                                   3   Dated: June 5, 2020

                                   4

                                   5
                                                                                                 JAMES DONATO
                                   6                                                             United States District Judge
                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      3
